COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00058-CR


DAVEY LYNN CROCKETT                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                       TRIAL COURT NO. 90-052

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Davey Lynn Crockett attempts to appeal from an order denying

his “Motion To Withdraw the Plea” agreement that he entered into with the State

back in 1990.   On March 20, 2017, we notified Crockett that, generally, an

appellate court may consider appeals by criminal defendants only after a final

judgment of conviction, see McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—


      1
      See Tex. R. App. P. 47.4.
Fort Worth 1996, no pet.), and we informed him that this appeal may be

dismissed for want of jurisdiction unless he or any party desiring to continue the

appeal filed with the court a response showing grounds for continuing the appeal.

See Tex. R. App. P. 43.2(f), 44.3. Crockett filed two responses, but they do not

show grounds for continuing the appeal.2 We therefore dismiss this appeal for

want of jurisdiction. See Dainwood v. State, No. 09-07-00424-CR, 2007 WL
2962772, at *1 (Tex. App.—Beaumont Oct. 10, 2007, no pet.) (mem. op., not

designated for publication) (holding similarly).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 27, 2017




      2
        Crockett provides no authority to support his contention that “when the
trial court denied his motion, and entered a finding that the trial court did not have
the actual ‘authority’ to grant the relief requested, an ‘appealable order’ resulted.”
Perhaps this is because relevant authority holds just the opposite. See Arms v.
State, No. 14-16-00077-CR, 2016 WL 1357166, at *1 (Tex. App.—Houston [14th
Dist.] Apr. 5, 2016, pet. ref’d) (mem. op., not designated for publication) (“An
order denying a motion to withdraw a guilty plea is not a separately appealable
order.”).


                                          2